DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and a Lewis acid having at least a metal element of transitional metal elements, Al element, Ga element, In element, Ge element, and Sn element” is unclear. It is unclear whether just one of the listed elements is to be chosen, or whether they are all present. The Examiner suggests changing “and” to “or”. 
Regarding claim 2, the limitation “includes at least a member consisting of a group of…” is unclear and indefinite. The language should be changed to “includes at least a member selected from the group consisting of…” in order to be a proper Markush group. See MPEP 2117. 
Regarding claim 3, “silica-gel other than mesoporous silica” should be changed to “the silica-gel other than mesoporous silica” since it has already previously been referred to. 
Regarding claim 4, the limitation “a wherein the metal element is at least one element of elements having atomic number from 21 to 32, Y, Zr, Nb, Mo, Hf, Ta, W, In, and Sn” is unclear. It is unclear whether just one of the listed elements is to be chosen, or whether they are all present. The Examiner suggests changing “and” to “or”. 
Regarding claim 8, the limitation “at least a salt of a metal element of transitional metal elements, Al element, Ga element, In element, Ge element, and Sn element” is unclear. It is unclear whether just one of the listed elements is to be chosen, or whether they are all present. The Examiner suggests changing “and” to “or”. Also, on the next line, “an oxide of said metal elements” also appears to require multiple metal elements. 
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 doesn’t allow the metal element to have an atomic number from 30-32, since these elements are not transitional metal elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-8 would allowed if the 112 2nd and 4th paragraph rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the claims. In particular, the prior art fails to disclose or make obvious a gas sensor comprising a gas sensing element and a filter arranged at a position nearer to atmospheres to be detected than the gas sensing element, wherein said filter comprises an inorganic porous support supporting both an organic sulfonic acid compound including sulfo group (-SO3H) and a Lewis acid having at least a metal element of transitional metal elements, Al element, Ga element, In element, Ge element, or Sn element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776